10

1]

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff, Case No. MJ20-123

v. DETENTION ORDER

Jamaryus Moore,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(0,
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(1) Defendant has been charged by petition for warrant or summons for offender
under supervision for four violations (standard condition #5, special condition #7, special
condition #8, standard condition #3). Defendant has prior criminal convictions for felony
offenses. The Court received no information about defendant’s personal history, residence,

family or community ties, employment history, financial status, health, and substance use. The

DETENTION ORDER - 1

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

defendant through his attorney made no argument as to release, lodged no objections to the
contents of the United States Probation and Pretrial report, and stipulated to detention.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and |

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this _ | z day of Med _, 2020.

ULA L. MCCANDL
United States Magistrate Judge

DETENTION ORDER - 2

 
